              Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
ZOYA KONDRATIUK,                                                             Civil Action No. 1:21-cv-0904


                     Plaintiff,

     -against-                                                               COMPLAINT

ROLEX WATCH U.S.A., INC.,
MONTRES ROLEX SA,
JEAN-FREDERIC DUFOUR, individually,
MARK GOLDBERG, individually,
CHRISTOPHE BOUILLARD, individually,
SARAH O’CONNELL VAISHVILLE, individually,
                                                                             Plaintiff Demands a Trial
                                                                             By Jury
                     Defendants.
----------------------------------------------------------------------X


        Plaintiff,    ZOYA        KONDRATIUK            (hereinafter      referred   to   as   “Plaintiff”   or

“KONDRATIUK”), by and through Plaintiff’s attorneys, DEREK SMITH LAW GROUP,

PLLC, as and for Plaintiff’s Complaint in this action against the Defendants ROLEX WATCH

U.S.A., INC., MONTRES ROLEX SA, JEAN-FREDERIC DUFOUR (individually), MARK

GOLDBERG (individually), CHRISTOPHE BOUILLARD (individually), and SARAH

O’CONNELL VAISHVILLE (individually) (hereinafter all collectively referred to as

“Defendants”), respectfully alleges as follows, upon information and belief:



                                            NATURE OF CASE

1.   Plaintiff ZOYA KONDRATIUK, complains pursuant to The Age Discrimination in

     Employment Act of 1967 (“ADEA”), the laws of the State of New York, and the

     Administrative Code of the City of New York, based upon the supplemental jurisdiction of
              Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 2 of 26




     this Court pursuant to United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966), and 28

     U.S.C. § 1367 seeking damages to redress the injuries Plaintiff has suffered as a result of, inter

     alia, age discrimination, hostile work environment, retaliation, and constructive discharge by

     Defendants.



                                  JURISDICTION AND VENUE

2. Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

     under the ADEA. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C.

     §1331, §1343 and pendent jurisdiction thereto.

3. Additionally, the Court has supplemental jurisdiction under the State laws.

4. 28 U.S.C. §1331 states that “The district courts shall have original jurisdiction of all civil

     actions arising under the Constitution, laws, or treaties of the United States.”

5. On or about July 15, 2020, Plaintiff submitted a Charge with the Equal Employment

     Opportunity Commission (“EEOC”).

6. On or about July 23, 2020, Plaintiff received a Right to Sue Letter from the EEOC.

7. Plaintiff satisfied all administrative prerequisites.

8. Venue is proper in that the events arose in New York County within the Southern District of

     New York.

                                           THE PARTIES

The Plaintiff

9.   Plaintiff is seeking damages to redress the injuries Plaintiff has suffered as a result of being

     discriminated against and retaliated against by Plaintiff’s employer on the basis of Plaintiff’s

     age, together with a hostile work environment and constructive discharge.
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 3 of 26




10. Plaintiff ZOYA KONDRATIUK is an individual 55-year-old female who is a resident of the

    State of New Jersey, County of Monmouth.

11. Plaintiff is a covered employee under the Age Discrimination in Employment Act of 1967.

12. ROLEX WATCH U.S.A hired Plaintiff as a Programmer Analyst on or about February 1,

    2000.

13. ROLEX WATCH U.S.A. promoted Plaintiff to Senior Programmer Analyst in or around

    2002.

14. Plaintiff held the position of IT Analyst, a demotion received in 2017 by Defendant

    Bouillard, until she was constructively terminated on March 3, 2020.

The Rolex Corporate Defendants

15. Defendant ROLEX WATCH U.S.A., INC. is a domestic business corporation with its

    principal place of business located at 665 Fifth Avenue, New York, NY 10022. According to

    its website, Defendant ROLEX WATCH U.S.A., INC. is engaged in the wholesale

    distribution of watches and parts.

16. ROLEX WATCH U.S.A., INC. (hereinafter referred to as “ROLEX USA”) was, and still is, a

    domestic business corporation authorized to do business in the state of New York, located and

    operated in New York, New York, with New York State Department of State ID # 81529.

    ROLEX WATCH U.S.A., INC. was formed on or about January 29, 1948.

17. Defendant MONTRES ROLEX SA (hereinafter referred to as “ROLEX GLOBAL”) is a

    foreign business corporation with its principal place of business located at Rue

    François-Dussaud 3-5-7, 1211 Geneva 26, Geneva, Switzerland. According to its website,

    Defendant MONTRES ROLEX SA is engaged in the development of fine watches.
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 4 of 26




18. MONTRES ROLEX SA was, and still is a private company incorporated under the laws of

    Switzerland in 1905, that is the parent company and has full and complete control of

    Defendant ROLEX WATCH U.S.A., INC.

19. At all times relevant to this Complaint, Defendants ROLEX WATCH U.S.A., INC. and

    MONTRES ROLEX SA, meet the definition of an "employer" under all applicable state and

    local statutes.

20. At all times relevant to this Complaint, Defendants ROLEX WATCH U.S.A., INC. and

    MONTRES ROLEX SA were a “single” employer and “joint employers” of Plaintiff.

21. For the purposes of this Complaint, Defendants ROLEX WATCH U.S.A., and MONTRES

    ROLEX SA shall be jointly referred to as “Defendant ROLEX” or “ROLEX”.

22. ROLEX is a covered employer under the Age Discrimination in Employment Act of 1967.



The Individual Defendants (Corporate Employees)

23. Global CEO. At all times material, Defendant ROLEX employed JEAN-FREDERIC

    DUFOUR (hereinafter referred to as “Dufour” or “Mr. Dufour”) as its Chief Executive

    Officer. Dufour held a supervisory position at Defendants ROLEX, controlling many tangible

    aspects of Plaintiff’s job duties, including holding the power to hire and fire Plaintiff.

    Defendant Dufour participated, directed, and encouraged the discrimination and hostile work

    environment of older workers at ROLEX.

24. VP of IT. At all times material, ROLEX employed Defendant CHRISTOPHE BOUILLARD

    (hereinafter referred to as “Bouillard” or “Mr. Bouillard”) as a Vice President of Internet

    Technology (“VP of IT”). Bouillard held a supervisory position at ROLEX USA, controlling
                 Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 5 of 26




       many tangible aspects of Plaintiff’s job duties, including holding the power to control

       Plaintiff’s work, discipline Plaintiff and hire and fire Plaintiff.

25. USA CFO. At all times material, ROLEX employed Defendant MARK GOLDBERG

       (hereinafter referred to as “Goldberg” or “Mr. Goldberg”) as Chief Financial Officer of

       ROLEX USA. Goldberg held a supervisory position controlling many tangible aspects of

       Plaintiff’s job duties, including holding the power to control Plaintiff’s work, discipline

       Plaintiff and hire and fire Plaintiff.

26. USA Director of Human Resources. At all times material, ROLEX employed Defendant

       SARAH O’CONNELL VAISHVILLE (hereinafter referred to as “Ms. Vaishville” or “Ms.

       Vaishville”) as the Director of Human Resources for ROLEX USA. Ms. Vaishville held a

       supervisory position controlling many tangible aspects of Plaintiff’s job duties, including

       holding the power to control Plaintiff’s work, discipline Plaintiff and hire and fire Plaintiff.

       Ms. Vaishville failed to take correction action with regards to Plaintiff’s complaints of

       discrimination, hostile work environment, and retaliation.

27. At all times material, Bouillard reported to and took direction from Defendant Dufour and

       Goldberg.



                                               STATEMENT OF FACTS

Swiss Law Does Not Protect Older Workers

28. ROLEX is headquartered in Geneva, Switzerland.1

29. In ROLEX’s home country of Switzerland, ageism is the most frequent form of discrimination

       according to a recent survey conducted by Le News. The study notes that the “rate of age



1
    https://www.rolex.com/about-rolex-watches/made-in-switzerland.html
                Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 6 of 26




     discrimination (28%) is higher than sexism (22%) and racism (12%), according to Christian

     Maggiori, a professor focused on social work interviewed by the newspaper La Liberté.” 2

30. Age discrimination is so widespread in Switzerland that, “Switzerland is one of the few

     among developed countries where employers are allowed to stipulate in job advertisements

     what age and gender, they require job candidates to be.”3

31. Additionally, “Many employers lay off competent workers from age 58 onwards as a social

     cost reduction measure. At the same time, there is widespread concern about the growing gap

     in the state pension fund. Typically, less than 1% of job advertisements seek older workers

     while there is intense competition among employers for skilled workers in the 25-40 age

     group.”4

32. Swiss law does not prevent employers from discriminating against employees based on their

     age.

33. ROLEX is permitted to discriminate against older workers at their headquarters in Geneva,

     Switzerland.

34. The High Court of the Canton of Zurich rejected a claim by a 51-year-old accountant against a

     company which had rejected his application responding that it is not interested in applicants

     who are older than 40. The court held that there is no legal provision preventing the company

     from rejecting applicants due to their age.5

35. It is clear from management directives, actions, comments, conduct, and the policies of

     ROLEX, that the company and its leaders believe they are immune from the laws of the




2
  https://lenews.ch/2018/12/28/agism-most-frequent-form-of-discrimination-in-switzerland-according-to-survey/
3
  https://www.irconsult.ch/2018/08/14/the-swiss-need-to-work-longer/
4
  Id.
5
  http://www.agediscrimination.info/international-age-discrimination/switzerland
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 7 of 26




    United States protecting older workers from discrimination, a hostile work environment,

    retaliation, and termination.

ROLEX Begins the Process of Transitioning Older Workers

36. In or around 2016, ROLEX altered its retirement medical benefits plans in an effort to

    accelerate its goal of terminating older employees and creating a younger company and brand.

37. ROLEX believes that forcing older workers out is legal because ROLEX is permitted to force

    older workers out in its home country of Switzerland.

38. ROLEX increased the retirement medical benefits eligibility age for employees from fifty-five

    (55) years to sixty-two (62) years of age.

39. ROLEX also increased the eligibility from ten (10) years of service to twenty (20) years of

    service to participate in the retirement employee medical benefits plan.

40. This alteration of the retirement medical benefit plan, without grandfathering for then-current

    employees, forced many older employees out of ROLEX because they had no guarantee of job

    security for an extra seven (7) unaccounted for years.



Defendant Bouillard Transfers from Geneva to New York

41. In or around the end of 2016, ROLEX transferred from Geneva headquarters Defendant

    Bouillard as the Vice President of IT for ROLEX USA.

42. Bouillard is a French national.

43. Bouillard came from ROLEX’s global headquarters offices in Geneva, Switzerland.

44. In an effort to impress those around him, Defendant Bouillard often misrepresented himself as

    the Chief Information Officer (“CIO”) of ROLEX to several individuals including vendors

    when in fact he never held such position.
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 8 of 26




45. By way of example, when Defendant Bouillard attended conferences and events put on by

    Gartner, “CIO” was always printed on his badge.

46. By way of example, tasks of Defendant Bouillard recorded as CIO tasks in “Jira,” project

    management software.

47. ROLEX USA has no CIO. Bouillard deliberately misrepresented his position at ROLEX.

48. In or around 2017, Bouillard continued his agenda to force older ROLEX employees working

    in the IT department out in accordance with instructions from Defendants Dufour and

    Goldberg.

49. From the very first days at ROLEX’s offices in New York, Bouillard made insensitive and

    unapologetic comments in front of several ROLEX employees stating, “Old people do not

    belong in IT.” Defendant Bouillard created a hostile work environment on the basis of

    Plaintiff’s age.

50. These comments were particularly insensitive considering that several of the employees in

    ROLEX’s IT Department were older employees with decades of experience working for

    ROLEX. Plaintiff was one of those employees.

51. Bouillard made it very clear to the employees that he supervised in ROLEX’s New York City

    offices that management in Geneva, particularly Defendant Dufour, shared his thoughts

    regarding the lack of continued viability of older workers in ROLEX’s IT department.

52. While Plaintiff was speaking with her supervisor Maria Temchin in Ms. Temchin’s office,

    Bouillard entered the office and stated, “Mr. Dufour [Rolex Global CEO] wants young

    people in Rolex with the same vision he has, and old people don’t have a future.”

53. By way of example, Bouillard stated during IT meetings, “Young and brilliant, that’s what

    we need in IT.” ROLEX created a hostile work environment on the basis of Plaintiff’s age.
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 9 of 26




54. By way of example, Bouillard stated, “Thierry Penet cannot get the Chief Information

    Officer position in Geneva because he is too old,” referring to the fact that Mr. Penet was no

    eligible to obtain the Chief Information Officer Position because he is over fifty-nine (59)

    years of age.

55. By way of example, Bouillard stated, “Mr. Dufour would not let Gerald O’Rourke stay

    much longer because he is old and that is why he does not have the vision that our new

    president wants,” referring to the fact that Mr. O’Rourke was over or around sixty (60) years

    old and that his age did not comply with Defendant Dufour’s vision for the company.

56. By way of further example, Mr. Bouillard also stated on one occasion, while pointing at Olha,

    an elderly employee from accounting with poor health, “I don’t understand what Olha is

    still doing here?” referring to Olha’s age and her failing health.

57. These comments were extremely offensive and hurtful to Plaintiff, a fifty-five (55) year old

    employee who expected her career at ROLEX to continue through retirement.

58. Plaintiff was shocked, embarrassed, and mortified at the extremely discriminatory and

    harassing comments made by Defendant Bouillard in reference to Plaintiff’s age and lack of

    continued viability as an employee of ROLEX.

59. In or around 2017, Bouillard continued his agenda to force older ROLEX employees working

    in the IT department out in accordance with instructions from Defendants Dufour and

    Goldberg.

60. Bouillard promoted Rebecca Brandt, a female in her mid-thirties, to Project Manager. Ms.

    Brandt was unqualified for the position having just earned a Degree in Music.

61. Defendant Bouillard also began changing titles in the IT Department to remove seniority. He

    changed Plaintiff’s title from “Senior Programmer Analyst” to “IT Analyst” because of
           Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 10 of 26




    Plaintiff’s age. Plaintiff was told that her title included a “LEVEL 5” to designate her

    seniority, however that title was not visible to anyone.

62. Plaintiff complained to ROLEX Human Resources Director Defendant Vaishville regarding

    this extremely abrupt demotion in title after more than seventeen (17) years employed by

    ROLEX with no disciplinary history, but no appropriate corrective action was taken.

63. Ms. Brandt went on maternity leave in 2018, and Defendant Bouillard hired Scott Hubbard

    (hereinafter referred to as “Mr. Hubbard”) to replace her.

64. Immediately, Mr. Hubbard began to verbally harass Plaintiff because of her age.

65. By way of example only, Mr. Hubbard screamed at Plaintiff for no apparent reason in a

    meeting while several ROLEX employees watched in horror.

66. By way of further example only, Mr. Hubbard began screaming at Plaintiff and made

    malicious and frightening faces at her in her office. The incident became so terrifying that a

    colleague sitting with Plaintiff believed that a physical altercation was about to occur and

    alerted a supervisor, Maria Temchin.

67. On another occasion, Mr. Hubbard provokingly pointed the middle finger at Plaintiff in the

    hallway.

68. Plaintiff complained to ROLEX Human Resources Director Vaishville about Mr. Hubbard’s

    actions.

69. After ROLEX investigated Plaintiff’s complaint, Mr. Hubbard was terminated.

70. Defendant Bouillard was extremely upset about the decision to terminate Mr. Hubbard and

    appeared to be very upset at Plaintiff because she complained about the illegal age

    discrimination she was subjected to by Mr. Hubbard.
           Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 11 of 26




71. Defendant Bouillard, in response to Mr. Hubbard’s termination stated, “It is a shame we lost

    a young and brilliant man.”

72. However, Mr. Hubbard had made several grave errors including posting private confidential

    ROLEX customer information on a public forum revealing confidential customer information.

73. After ROLEX terminated Mr. Hubbard, Defendant Bouillard told Plaintiff’s manager, Maria

    Temchin (hereinafter referred to as “Ms. Temchin”), that she should have stopped Plaintiff

    from reporting the incident to Human Resources. Defendant Bouillard retaliated against

    Plaintiff and her manager Ms. Temchin for Plaintiff’s good-faith complaints of age

    discrimination and because of Plaintiff’s age.

74. After the last incident with Mr. Hubbard, Rebecca Brandt, with Defendant Bouillard’s support

    as she was on the phone with him while incident happened, harassed Plaintiff in front of her

    manager and coworker because of Plaintiff’s age and in retaliation for Plaintiff’s opposition of

    illegal discrimination.

75. Ms. Brandt was trying to protect Mr. Hubbard. Mr. Brandt continually repeated, “Christophe

    likes him a lot.”

76. The conversation quickly escalated and Ms. Brandt screamed and harassed Plaintiff because

    of Plaintiff’s age and in retaliation for Plaintiff’s opposition to illegal discrimination.

77. Plaintiff complained to ROLEX USA Human Resources Director Vaishville about the

    harassment on the basis of her age and because she was being retaliated against for her earlier

    complaints of discrimination and a hostile work environment.

78. After ROLEX Human Resources conducted an investigation, Ms. Brandt departed the

    company.
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 12 of 26




79. After Ms. Brandt’s departure, Mr. Bouillard again stated, “It’s shame we are losing young

    and talented people.”

80. On September 17, 2019, Defendant Bouillard announced a reorganization of the Department.

81. Prior to this announcement, Defendant Bouillard and the Director of Human Resources

    Defendant Vaishville met with each employee and explained the changes, stressing that

    “nothing has been changed” for Plaintiff and her manager Maria Temchin. This was false.

82. Defendant Bouillard gave Plaintiff a demotion by reducing her responsibilities to that of a

    First Level Support Analyst, a role that requires almost no experience or background in

    support.

83. On or around October 11, 2019, a younger ROLEX employee, in reference to new openings

    on their team, stated, “We don’t need experienced, just young and hungry.”

84. By way of example, a younger ROLEX employee stated that he did not need “dinosaurs in

    his team, but young and hungry,” when discussing qualifications for new members of his

    team.

85. In or around September 2019, after the reorganization started by Defendant Bouillard, he

    ordered all of Plaintiff’s projects to be transferred to a younger employee because of

    Plaintiff’s age and because Plaintiff opposed illegal discrimination.

86. Plaintiff’s role requires that she use a tracking system named “Ivanti” to track tasks and

    projects. When a new task is assigned to her, the task shows up in Ivanti, and Plaintiff updates

    the system with her progress on each task.

87. Significant amount of the tasks that Plaintiff receives in Ivanti arrive with a label of “past

    due.”
           Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 13 of 26




88. This was a deliberate setup by Defendant Bouillard to paint a picture that Plaintiff is not

    performing her tasks on time.

89. Plaintiff complained to Kewan and copied Defendant Bouillard, who is the product owner,

    several times and asked to take appropriate corrective action regarding the “past due” items

    which were in reality not past due. No appropriate corrective action was ever taken.

90. The information contained in Ivanti is important as IT provides important data that captures

    and monitors Plaintiff’s efficiency as an employee.

91. Past due tasks in Ivanti have a negative impact on Plaintiff’s employment.

92. In response, Kewan told Plaintiff, “No one monitors the tracking system.” Defendant

    Bouillard was copied on all emails.

93. However, that is contradicted by a report Plaintiff received that indicates that the tracking

    system is being tracked and monitored by ROLEX.

94. Defendant Bouillard stated, “This is the way it is going to be.”

95. Defendant Bouillard specifically targeted Plaintiff for retaliation – by making it appear as

    though she has no work and all of her assigned tasks are “past due”, Defendant Bouillard is

    trying to force Plaintiff out of her role and manufacture pretext in order to terminate her

    because she is over the age of forty (40) and because she engaged in protected activity by

    complaining in good faith of harassment on the basis of her age.

96. Plaintiff complained to ROLEX Human Resources Director Defendant Vaishville about this

    discrepancy in the tracking system and asked that it be fixed, so that Plaintiff is not penalized.

97. Defendant Vaishville suggested that Plaintiff speak to Defendant Goldberg, the Chief

    Financial Officer of ROLEX USA, about the discrimination, harassment, and retaliation.
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 14 of 26




98. Plaintiff contacted Defendant Goldberg to discuss the issues of illegal age discrimination,

     hostile work environment, and retaliation.

99. Defendant Goldberg refused to speak with Plaintiff.

100. Defendant Goldberg instructed Plaintiff to speak to Mr. Bouillard, her harasser and the

     individual who had had been discriminating against her, creating a hostile work environment,

     and retaliating against her for her opposition to illegal age discrimination.

101. At this point, after speaking to Defendant Human Resources Director Vaishville, and

     Defendant Chief Financial Officer Goldberg denying Plaintiff an opportunity to speak about

     the issues of age discrimination, hostile work environment, and retaliation, Plaintiff came to

     the realization that it would be futile to continue complaining.

102. It is customary practice at ROLEX that when an employee achieves twenty (20) years of

     service, they are publicly congratulated.

103. In a meeting in attendance by managers, Defendant Bouillard stated that it was Plaintiff’s

     twenty (20) year anniversary with ROLEX and managers could congratulate her “if [they]

     wanted to.” Defendant Bouillard discriminated against Plaintiff because of her age and

     retaliated against her because she opposed illegal discrimination.

104. Defendant Bouillard never congratulated Plaintiff himself, because of Plaintiff’s age and

     because Plaintiff opposed illegal age discrimination.

105. ROLEX Geneva organized a workshop to design a new workflow for watch assembly.

     ROLEX Geneva requested only employees who were “inexperienced with a fresh view,”

     thereby discriminating against all older workers.

106. ROLEX selected Tamana, a twenty-three (23) year old employee who was still on probation

     after having been employed less than three (3) months. ROLEX did not invite or suggest that
               Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 15 of 26




     any workers over the age of forty (40) attend the workshop. Instead, they selected the

     youngest person they could.

107. ROLEX hired several consultants to work on projects that Plaintiff could easily complete with

     her experience. These consultants are paid at two (2) to four (4) times the rate that Plaintiff is

     paid for the same work. ROLEX discriminated against Plaintiff because of her age and

     retaliated against her because she engaged in protected activity.

108. In November 2019, Plaintiff had no active projects in her task list, because of her age and

     because she opposed illegal discrimination.

109. Plaintiff has practically been stripped of all of her responsibilities by ROLEX because of her

     age and in retaliation for her complaints of discrimination and a hostile work environment.

110. ROLEX has completely removed Plaintiff’s ability to continue working in the same capacity

     she had worked in ROLEX since she was hired because of her age and because she engaged in

     protected activity.

111. Plaintiff spends her days working on First Level Support ticket items, which is a significant

     demotion as well as a remarkable departure from her level of expertise and experience at

     ROLEX.

112. ROLEX gave Plaintiff a meager 1.5% pay increase in 2019, the lowest increase she had ever

     received in her time at ROLEX.

113. Plaintiff’s bonus for the 2019 year was significantly less than previous years.

114. When Plaintiff inquired with her manager, Maria Temchin, for the reason for the decreased

     bonus, she explained that Defendant Bouillard told her, “It is because Zoya was on disability

     leave.”

115. Projects that Plaintiff worked on prior to the reorganization were given to younger employees.
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 16 of 26




116. In or around January 27, 2020, Plaintiff and her manager complained to Defendant

     VAISHVILLE, not for the first time, that they have an empty board in Jira (project

     management software).

117. In or around February 3, 2020, Defendant Bouillard called a meeting regarding the projects

     and tasks for Plaintiff’s team. Plaintiff’s Application Delivery Team Supervisor was present

     at the meeting as well.

118. During the meeting Defendant Bouillard stated that he never will assign work to Plaintiff’s

     team. Instead, Defendant Bouillard commanded Plaintiff and Ms. Temchin to “go around

     and ask who needs help.”

119. Defendant Bouillard specified: “anybody can give you work now, because your position is the

     lowest in the department and you should report to that person.” Plaintiff was humiliated and

     disgraced about this command after her more than twenty (20) years working for ROLEX.

120. During the meeting, Defendant Bouillard confirmed that Plaintiff was assigned to work as first

     level support.

121. On or about March 3, 2020, ROLEX constructively terminated Plaintiff because of her age

     and in retaliation for her opposing illegal discrimination.

122. ROLEX made Plaintiff’s work life so unbearable on account of her age, that no reasonable

     person in Plaintiff’s shoes would be expected to continue working under these conditions.

123. Plaintiff claims constructive discharge.

124. Plaintiff is extremely embarrassed, distraught, and horrified at the hostile work environment,

     discrimination, and retaliation she has been subjected to by ROLEX such that her recovery

     from her medical conditions was adversely impacted.
           Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 17 of 26




ROLEX Offers Severance to Older Workers

 125. In or around 2019, ROLEX laid off dozens of people from their “New Goods” department.

 126. ROLEX management summoned the entire “New Goods” team into a room and announced

     that all of the employees in the New Goods department would be receiving “packages.”

 127. ROLEX created severance packages to ensure a peaceful exit without the liabilities

     associated with terminating a large group of people.

 128. When younger employees approached ROLEX to inquire about their promised package,

     ROLEX management told them in private, “The packages aren’t for you,” and those

     employees continued to be employed by ROLEX while employees over under a certain age

     were terminated and provided severance packages, waivers, and releases.

 129. Defendants discriminated against and constructively terminated Plaintiff because of

     Plaintiff’s age, and because Plaintiff complained or opposed the unlawful conduct of

     Defendants related to the above protected classes.

 130. Defendants’ actions and conduct were intentional and intended to harm Plaintiff and those

     individuals who are over the age of forty (40).

 131. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

     embarrassed, and emotionally distressed.

 132. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

     continues to suffer severe emotional distress and physical ailments.

 133. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured

     financial hardships and irreparable damage to Plaintiff’s professional reputation.

 134. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

     continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other
         Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 18 of 26




    compensation which such employment entails. Plaintiff has also suffered future pecuniary

    losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other

    non-pecuniary losses. Plaintiff further claims aggravation, activation, and/or exacerbation

    of any preexisting condition.

135. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

    knowledge of the law, Plaintiff demands Punitive Damages against all Defendants jointly

    and severally.

136. The above are just some examples of the unlawful discrimination and retaliation to which

    the Defendants subjected the Plaintiff.

137. Plaintiff claims a continuous practice of discrimination and makes all claims herein under

    the continuing violations doctrine.

138. Plaintiff claims alternatively (in the event Defendants Claim so or that the Court

    determines) that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable

    claims for the above conduct and facts under the applicable law pertaining to Independent

    Contractors.

139. As a result of the above, Plaintiff has been damaged in an amount which exceeds the

    Jurisdictional limits of all Lower Courts.



                               AS A FIRST CAUSE OF ACTION
                                    FOR DISCRIMINATION
                     THE AGE DISCRIMINATION IN EMPLOYMENT ACT
                       (As against the Defendant Companies/Corporations)

140. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

    this complaint.
           Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 19 of 26




141. The Age Discrimination in Employment Act of 1967, 29. U.S.C. 623 (a) provides in

    pertinent part that: It shall be unlawful for an employer: (1) to fail or refuse to hire or to

    discharge any individual or otherwise discriminate against any individual with respect to his

    compensation, terms, conditions, or privileges of employment, because of such individual’s

    age.

142. Throughout the course of Plaintiff’s employment with Defendants, on numerous occasions

    Defendants made comments and remarks regarding hiring younger employees, about the

    ineffectiveness of older workers, and about not wanting to hire older workers. Defendants

    forced Plaintiff to undergo an intolerable working environment rife with ridicule as the

    result of her age. Defendants also demoted Plaintiff.

143. Plaintiff claims both Hostile Work Environment as well as disparate treatment because of

    her age.

144. Defendant ROLEX violated the above and Plaintiff suffered numerous damages as a result.


                            AS A SECOND CAUSE OF ACTION
                                    FOR RETALIATION
                   THE AGE DISCRIMINATION IN EMPLOYMENT ACT
                     (As against the Defendant Companies/Corporations)

145. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

    this complaint.

146. The Age Discrimination in Employment Act of 1967, 29. U.S.C. 623 (d) provides in

    pertinent part that: It shall be unlawful for an employer to discriminate against any of his

    employees or applicants for employment, for an employment agency to discriminate against

    any individual, or for a labor organization to discriminate against any member thereof or

    applicant for membership, because such individual, member or applicant for membership
         Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 20 of 26




    has opposed any practice made unlawful by this section, or because such individual,

    member or applicant for membership has made a charge, testified, assisted, or participated

    in any manner in an investigation, proceeding, or litigation under this chapter.

147. Plaintiff claims both Hostile Work Environment as well as disparate treatment because of

    her opposition to illegal discrimination.

148. Defendant ROLEX violated the above and Plaintiff suffered numerous damages as a result.


                            AS A THIRD CAUSE OF ACTION
                                FOR DISCRIMINATION
                               NEW YORK STATE LAW
                                 (Against All Defendants)

149. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

    this complaint.

150. Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: (a)

    For an employer or licensing agency, because of an individual's age, race, creed, color,

    national origin, sexual orientation, military status, sex, disability, predisposing genetic

    characteristics, marital status, or domestic violence victim status, to refuse to hire or employ

    or to bar or to discharge from employment such individual or to discriminate against such

    individual in compensation or in terms, conditions or privileges of employment.”

151. Defendants violated the section cited herein by discharging, creating and maintaining

    discriminatory working conditions, and otherwise discriminating and retaliating against the

    Plaintiff because of Plaintiff’s age, and Plaintiff suffered numerous damages as a result.

152. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

    Executive Law Section 296.
          Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 21 of 26




                          AS A FOURTH CAUSE OF ACTION
                                 FOR RETALIATION
                              NEW YORK STATE LAW
                                (Against All Defendants)

153. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

    of this Complaint.

154. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

    practice: “For any person engaged in any activity to which this section applies to retaliate or

    discriminate against any person because he has opposed any practices forbidden under this

    article.”

155. Defendants engaged in an unlawful discriminatory practice by retaliating, terminating, and

    otherwise discriminating against Plaintiff with respect to the terms, conditions or privileges

    of employment because of Plaintiff’s opposition to the unlawful practices of Defendants.

156. Plaintiff makes a claim against Defendants under all of the applicable paragraphs of New

    York State Executive Law Section 296.

157. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                            AS A FIFTH CAUSE OF ACTION
                             FOR AIDING AND ABETTING
                               NEW YORK STATE LAW
                                (Against All Defendants)

158. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

    this complaint.

159. New York State Executive Law § 296(6) provides that is shall be an unlawful

      discriminatory practice: “For any person to aid, abet, incite compel or coerce the doing of

    any acts forbidden under this article, or attempt to do so.”

160. Defendants engaged in an unlawful discriminatory practice in violation of New York State
         Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 22 of 26




    Executive Law § 296(6) by aiding, abetting, inciting, compelling, and coercing the

    discriminatory conduct outlined by the above discriminatory and unlawful conduct.

161. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                          AS A SIXTH CAUSE OF ACTION
                              FOR DISCRIMINATION
                      NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

162. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

    this complaint.

163. The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful

    discriminatory practice: "(a) For an employer or an employee or agent thereof, because of

    the actual or perceived age, race, creed, color, national origin, gender, disability, marital

    status, sexual orientation or alienate or citizenship status of any person, to refuse to hire or

    employ or to bar or to discharge from employment such person or to discriminate against

    such person in compensation or in terms, conditions or privileges of employment."

164. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, by creating and maintaining discriminatory working

    conditions and a hostile work environment, and otherwise discriminating against the

    Plaintiff because of Plaintiff’s age.

165. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

    New York City Administrative Code Title 8.

166. Defendants violated the above and Plaintiff suffered numerous damages as a result.
          Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 23 of 26




                       AS A SEVENTH CAUSE OF ACTION
                              FOR RETALIATION
                  THE NEW YORK CITY ADMINISTRATIVE CODE
                             (Against All Defendants)

167. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

    of this Complaint.

168. The New York City Administrative Code Title 8, §8-107(1) (e) provides that it shall be

    unlawful discriminatory practice: "For an employer . . . to discharge . . . or otherwise

    discriminate against any person because such person has opposed any practices forbidden

    under this chapter. . . "

169. Each of the Defendants engaged in an unlawful discriminatory practice in violation of New

    York City Administrative Code Tide 8, §8-107(1) (e) by discriminating against the Plaintiff

    because of Plaintiff's opposition to the unlawful employment practices of Plaintiff's

    employer.

170. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

    New York State City Administrative Code Title 8.

171. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                       AS AN EIGHTH CAUSE OF ACTION
                      FOR AIDING AND ABETTING UNDER
                  THE NEW YORK CITY ADMINISTRATIVE CODE
                        (Against All Individual Defendants)

172. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

    this complaint.
          Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 24 of 26




173. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be

     unlawful discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the

     doing of any of the acts forbidden under this chapter, or attempt to do so."

174. Defendants engaged in an unlawful discriminatory practice in violation of New York City

     Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and

     coercing the above discriminatory, unlawful and retaliatory conduct.

175. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                        AS A NINTH CAUSE OF ACTION
                         FOR INTERFERENCE UNDER
                  THE NEW YORK CITY ADMINISTRATIVE CODE
                        (Against All Individual Defendants)

176. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

177. Section 8-107(19), titled “Interference with protected rights” provides that “It shall be an

     unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere

     with, or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise

     or enjoyment of, or on account of his or her having aided or encouraged any other person in

     the exercise or enjoyment of, any right granted or protected pursuant to this section.”

178. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                           AS A TENTH CAUSE OF ACTION
                        FOR SUPERVISOR LIABILITY UNDER
                  THE NEW YORK CITY ADMINISTRATIVE CODE
                   (As against the Defendant Companies/Corporations)

179. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.
           Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 25 of 26




180. Section 8-107(13) titled “Employer liability for discriminatory conduct by employee, agent

      or independent contractor” provides

         "An employer shall be liable for an unlawful discriminatory practice based upon the

         conduct of an employee or agent which is in violation of any provision of this section

         other than subdivisions one and two of this section." b. An employer shall be liable for an

         unlawful discriminatory practice based upon the conduct of an employee or agent which

         is in violation of subdivision one or two of this section only where: (1) the employee or

         agent exercised managerial or supervisory responsibility; or (2) the employer knew of the

         employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to

         take immediate and appropriate corrective action; an employer shall be deemed to have

         knowledge of an employee's or agent's discriminatory conduct where that conduct was

         known by another employee or agent who exercised managerial or supervisory

         responsibility; or (3) the employer should have known of the employee's or agent's

         discriminatory conduct and failed to exercise reasonable diligence to prevent such

         discriminatory conduct.

181. Defendants violated the above section as set forth herein.



    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in an amount

which exceeds the jurisdiction of all lower courts for all damages including but not limited to

compensatory damages, punitive damages, statutory damages, lost wages, back pay, front pay,

attorney’s fees, costs, interest and all other damages as are just and proper to remedy

Defendants’ unlawful employment practices in the United States.
            Case 1:21-cv-00904 Document 1 Filed 02/02/21 Page 26 of 26




                                           JURY DEMAND

Plaintiff demands a jury trial on all issues to be tried.

Dated: New York, New York
       February 2, 2021
                                                   DEREK SMITH LAW GROUP, PLLC
                                                   Attorneys for Plaintiff


                                     By:           _/s/__Danilo Bandovic_________
                                                   Danilo Bandovic, Esq.
                                                   1 Pennsylvania Plaza, Suite 4905
                                                   New York, New York 10119
                                                   (212) 587-0760
